Citation Nr: 1404417	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jonathan M. Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



REMAND

The Veteran had active service from January 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania, that implemented a September 2009 Board decision that granted service connection for PTSD.  The RO assigned an initial 10 percent disability rating from June 2, 2005.  This matter also arises from a May 2010 rating RO decision that denied entitlement to a TDIU.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

Following certification of this matter to the Board, in March 2013, May 2013, June 2013, and January 2014, the Veteran's representative submitted additional private medical evidence relating to the Veteran's service-connected PTSD, dated from June 2012 to December 2013.  This evidence was submitted without a waiver of consideration by the agency of original jurisdiction.  Since this evidence is neither duplicative of other evidence already of record nor irrelevant, the law requires that the Board return the appeal to the RO for initial consideration of the new evidence.  While the Board could attempt to solicit a waiver from the Veteran in accordance with Chairman's Memorandum No. 01-05-09 (May 25, 2005), as the additional evidence submitted nonetheless triggers VA's duty to further assist the Veteran as will be explained below, a remand would be necessary in any case.

A review of the medical evidence of record suggests that it remains unclear as to the precise nature of the Veteran's asserted psychiatric symptoms.  In this regard, in February 2006, a VA examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  Various private medical records dated from April 2007 to March 2008 show that the Veteran had a diagnosis of PTSD related to his period of active service.  The Veteran's most recent VA examination conducted in November 2012 shows that he had a diagnosis of major depressive disorder, alcohol dependence, and panic disorder with agoraphobia.  The Veteran's symptoms were not attributed to PTSD.  The additional private medical records received following certification to the Board suggest that the Veteran's psychiatric symptoms are in fact related to a diagnosis of PTSD.  Moreover, the additional medical evidence suggests that the service-connected PTSD has increased in severity since the most recent VA examination.  As such, the Board finds that another VA examination is required to evaluate the current degree of impairment of any PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Moreover, as the precise nature of the Veteran's psychiatric disorder over the course of this appeal remains unclear, an opinion must be obtained as to whether the symptomatology associated with the service-connected PTSD can be dissociated from those symptoms attributable to any non-service-connected psychiatric disorder.  (Where non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as connected to service.  See Mittleider v. Brown, 11 Vet App 181 (1998); see also Esteban v. Brown, 6 Vet. App. 259 (1994).)  As such, the Board finds that a VA examination is required.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

As to the issue of entitlement to a TDIU, the PTSD rating claim is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of an increased disability rating for the service-connected PTSD must be addressed by the agency of original jurisdiction (AOJ) before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for any PTSD should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated or evaluated him for his service-connected PTSD.  Records not previously obtained should be sought, including records from those care providers who have provided opinions in this case.  This shall also include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall afford the Veteran a VA mental disorders examination to determine the precise nature and severity of his service-connected psychiatric disability. The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination. 

The report of examination must include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing to determine whether the Veteran in fact has PTSD, must be accomplished.  The examiner shall assign a numerical global assessment of functioning (GAF) score for any diagnosed PTSD, and explain what the assigned score represents.  (If PTSD is not found, an explanation should be provided, and the findings should be reconciled with other evidence of record showing such a diagnosis.)

The examiner must review and address all of the private medical and lay evidence of record and reconcile any opinions that may be inconsistent with the findings of the examination.

The examiner is advised that in assessing the degree of disability, where manifestations of a service-connected disability cannot be separated from the manifestations of a non-service-connected disability, all manifestations must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

The examiner is also advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any examination results.

The examiner shall also state whether the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.  The examiner shall further describe how the symptoms of his service-connected PTSD affect his social and industrial capabilities.  A complete rationale for all opinions expressed shall be provided.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the requested development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims, to include consideration of all evidence submitted following the issuance of the December 2012 Statement of the Case.  If a benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  Time for response should be provided before returning the case to the Board.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

